DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea, Republic of on 25 Jan 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0009712 application as required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the Abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-15 are objected to because of the following informalities: 
Claim 1 recites “an outdoor heat exchanger which exchanges outdoor air with the refrigerant” which appears to be a typographical error.  For examination purposes, the claim is interpreted to recite -- an outdoor heat exchanger which exchanges heat outdoor air with the refrigerant--.

Claims 2-15 are objected to based on dependency from an object to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040093893 A1 Tanimoto (hereafter Tanimoto) in view of US 20170089623 A1 Kamitani et al. (hereafter Kamitani).

Regarding claim 1, Tanimoto (fig 1-13) teaches an air conditioner (Abstract: “In a refrigerating apparatus (1) having application-side heat exchangers (41, 45, 51) for a plurality of systems for air-conditioning, for cold-storage/freezing and the like”) comprising:
an outdoor unit (outdoor unit 1A) comprising a compressor (compressor 2A) which compresses a refrigerant ([0011] “a refrigerant returned to the suction pipe (6a) of the first compressor (2A) is sucked into the first compressor (2A) from the suction pipe” where the refrigerant is compressed in the first compressor), an outdoor heat exchanger 
an indoor unit (indoor unit 1B) comprising an air conditioning indoor unit (indoor heat exchanger 41) which controls a temperature of a room ([0055] “The indoor unit (1B) is formed to perform an air-cooling operation and an air-heating operation by switching therebetween, and is installed in, for example, a sales floor.”), a showcase indoor unit (cold-storage unit 1C) which is disposed inside the room and supplies cold air to a showcase having a storage compartment ([0055] “The cold-storage unit (1C) is placed in a cold-storage showcase to perform cooling of intra-storage air of the showcase”) therein, an air conditioning indoor unit gas pipe (communication gas pipe 17 and suction pipe 6c) which is connected to one end of the air conditioning indoor unit, a showcase indoor unit gas pipe (low-pressure gas pipe 15, suction pipe 6a, and suction pipe 6b) which is connected to one end of the showcase indoor unit, and an indoor unit liquid pipe (liquid pipe 10) which is connected to the other ends of the air conditioning indoor unit and the showcase indoor unit; and
Tanimoto further teaches a first pipe (branch pipe 36 and auxiliary liquid pipe 25) which connects the outdoor unit liquid pipe (liquid pipe 10) and the indoor unit liquid 

While Tanimoto does not teach a combination unit which is disposed between the outdoor unit and the indoor unit and connects the outdoor unit and the indoor unit, wherein the combination unit comprises a first gas control unit which is connected to the air conditioning indoor unit gas pipe, a second gas control unit which is connected to the showcase indoor unit gas pipe, a first pipe which connects the outdoor unit liquid pipe and the indoor unit liquid pipe, and a second pipe which connects the first pipe and the second gas control unit, and wherein the first gas control unit and the second gas control unit are converged to be connected to the outdoor unit gas pipe, Kamitani teaches a combination unit (refrigerant channel switching unit 30) which is disposed between the outdoor unit (outdoor unit 20) and the indoor unit (indoor units 40a and 40n, note: Kamitani teaches a plurality of indoor units numbered a through n. For simplicity, only the 2 indoor units shown in the drawings (a and n) will be referenced and n with be referred to as second instead of nth.) and connects the outdoor unit and the indoor unit, wherein the combination unit comprises a first gas control unit (channel switching circuit 30a) which is connected to the air conditioning indoor unit gas pipe (first gas communication pipe 15a), a second gas control unit (second channel switching circuit 30n) which is connected to the showcase indoor unit gas pipe (second gas communication pipe 15n), 

As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the combination unit connecting the indoor and outdoor units and switching refrigerant flow paths for cooling or heating the plurality of indoor units taught by Kamitani into the system taught by Tanimoto to allow concurrent heating and cooling of different indoor units ([0048] “In the refrigerant circuit (5), a refrigerant circulates to perform a vapor compression refrigeration cycle, which allows a system including a plurality of indoor units (40a, … , 40n) to perform an operation (concurrent cooling/heating operation) in which some of the indoor units perform cooling, while other indoor units perform heating.”)

Regarding claim 2, modified Tanimoto teaches the air conditioner of claim 1 as stated above, wherein the air conditioning indoor unit (indoor unit 1B) comprises:
an air conditioning heat exchanger (indoor heat exchanger 41) which exchanges heat between an indoor air and the refrigerant; and
a first indoor expansion valve (indoor expansion valve 42) which is disposed between the air conditioning heat exchanger (indoor heat exchanger 41) and the indoor unit liquid pipe (second communication liquid pipe 12) and expands the refrigerant introduced into the air conditioning heat exchanger during a cooling operation;
wherein the showcase indoor unit (cold-storage unit 1C) comprises:

a second indoor expansion valve (cold-storage expansion valve 46) which expands the refrigerant flowing into the showcase heat exchanger during a refrigeration operation.

Regarding claim 3, modified Tanimoto teaches The air conditioner of claim 1 as stated above, wherein the four-way valve (first four-way switch valve 3A) connects an outlet flow path (5b) of the compressor (compressor 2B) and the outdoor heat exchanger (outdoor heat exchanger 4), and
connects an inlet flow path of the compressor (connection pipe 18 to suction pipe 6c) and the outdoor unit gas pipe (second low-pressure gas line 1N), in the cooling operation (fig 2) of the air conditioning indoor unit (indoor unit 1B) and the refrigeration operation of the showcase indoor unit (cold-storage unit 1C), and
connects the outlet flow path of the compressor (compressor 2B) and the outdoor unit gas pipe (second low-pressure gas line 1N), and connects the inlet flow path of the compressor (connection pipe 18 to suction pipe 6c) and the outdoor heat exchanger (outdoor heat exchanger 4), in a heating operation of the air conditioning indoor unit (fig 11) 

Regarding claim 4, modified Tanimoto teaches the air conditioner of claim 1 as stated above, wherein the combination unit (see claim 1) comprises: 

a first combination expansion valve (outdoor expansion valve 26) which is installed in the first pipe (branch pipe 36 and auxiliary liquid pipe 25), connected in parallel with the first pipe check valve (check valve 7 above 7a), and expands the refrigerant introduced from the indoor unit liquid pipe (see fig 13 and [0069] “The auxiliary liquid pipe (25) allows the refrigerant to flow mainly in an air-heating, and is provided with an outdoor expansion valve (26) serving as an expansion mechanism. A check valve (7) for permitting only the flow of the refrigerant directed to the receiver (14) is provided between the outdoor heat exchanger (4) and the receiver (14) in the liquid pipe (10)”).

Regarding claim 5, modified Tanimoto teaches the air conditioner of claim 4 as stated above, wherein the first combination expansion valve is closed, in the cooling operation of the air conditioning indoor unit and the refrigeration operation of the showcase indoor unit ([0097] “Further, while the solenoid valve (7f) of the cold-storage unit (1C) and the solenoid valve (7g) of the freezing unit (1D) are opened, the outdoor expansion valve (26) is closed”), and expands the refrigerant flowing through the first pipe by adjusting an opening degree, in a defrost operation of the air conditioning indoor unit and/or a defrost operation of the showcase indoor unit ([0145] “The third air-heating/refrigerating operation is performed when the air-heating ability is deficient in 

Regarding claim 6, modified Tanimoto teaches the air conditioner of claim 4 as stated above.
While Tanimoto does not teach the combination unit comprises: a second combination expansion valve which is installed in the second pipe and expands the refrigerant introduced into the second pipe from the second gas control unit; and
a second pipe check valve which is installed in the second pipe and blocks a flow of the refrigerant from the outdoor unit liquid pipe toward the second pipe, Kamitani (see fig 16) teaches the combination unit (refrigerant channel switching unit 30) comprises: a second combination expansion valve (second channel switching valve EV1) which is installed in the second pipe (first branch pipe 3an of second refrigerant channel switching unit) and expands the refrigerant introduced into the second pipe from the second gas control unit (second channel switching circuit 30n); and a second pipe check valve (second channel switching valve EV2n) which is installed in the second pipe (first branch pipe 3an of second channel) and blocks a flow of the refrigerant from the outdoor unit (outdoor unit 20) liquid pipe (liquid supply pipe 13) toward the second pipe. 



Regarding claim 7, modified Tanimoto teaches the air conditioner of claim 1 as stated above. 
While Tanimoto does not teach the first gas control unit comprises: a high pressure flow path through which the refrigerant discharged from the compressor flows in a heating operation of the air conditioning indoor unit;
and a first low pressure flow path which is connected in parallel with the high pressure flow path, and flows the refrigerant discharged from the air conditioning indoor unit in a cooling operation of the air conditioning indoor unit, wherein the second gas control unit comprises:

a connection flow path connecting the second low pressure flow path and the second pipe, wherein the combination unit comprises a converging flow path which is extended from the first low pressure flow path and the second low pressure flow path respectively, and converged with each other to be connected to the outdoor unit gas pipe, Kamitani teaches the first gas control unit (first refrigerant channel switching circuit 30a) comprises: a high pressure flow path (fig 16, (heating a, cooling n), high/low pressure gas supply pipe 12) through which the refrigerant discharged from the compressor flows in a heating operation of the air conditioning indoor unit (first indoor unit 40a);
and a first low pressure flow path (fig 13, (cooling a, cooling n), first branch pipe of first indoor unit 3aa) which is connected in parallel with the high pressure flow path (high/low pressure gas supply pipe 12), and flows the refrigerant discharged from the air conditioning indoor unit (first indoor unit 40a) in a cooling operation of the air conditioning indoor unit , wherein the second gas control unit (second refrigerant channel switching circuit 30n) comprises:
a second low pressure flow path (first branch pipe of second indoor unit 3an) through which the refrigerant discharged from the showcase indoor unit (second indoor unit 40n) flows in a refrigeration operation of the showcase indoor unit; and
a connection flow path (low pressure gas supply pipe branch 11n) connecting the second low pressure flow path (first branch pipe of second indoor unit 3an) and the 


Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Kamitani. Kamitani teaches the first gas control unit (first refrigerant channel switching circuit 30a) comprises: a high pressure solenoid valve (second motor-operated regulating valve of first unit EV2a) which is installed in the high pressure flow path (second branch pipe of first unit 3ba) and controls a flow of the refrigerant flowing through the high pressure flow path ([0057] “The motor-operated regulating valves are configured to be motor-driven to have their degrees of opening adjustable, and function as channel switching valves which switch the channel of the refrigerant by electric control”);

The prior art does not, alone or in combination, teach a first low pressure check valve which is installed in the first low pressure flow path and blocks a flow from the converging flow path toward the first low pressure flow path, wherein the second gas control unit comprises a second low pressure check valve which is installed in the second low pressure flow path and blocks a refrigerant flow from the converging flow path toward the second low pressure flow path.
Regarding claim 11, the following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Kamitani. Kamitani teaches the first gas control unit (first refrigerant channel switching circuit 30a) comprises: a first high pressure flow path (second branch pipe of first unit 3ba) through which the refrigerant discharged from the compressor (compressor 21) flows in a heating operation of the air conditioning indoor unit (fig 14 shows a heating operation of the first indoor unit 40a);
a first low pressure flow path (first branch pipe of first unit 3aa) which is connected in parallel with the first high pressure flow path (second branch pipe of first unit 3ba) and through which the refrigerant discharged from the air conditioning indoor 
the second gas control unit (second refrigerant channel switching circuit 30n) comprises:
a second high pressure flow path (second branch pipe of second unit 3bn) through which he refrigerant discharged from the compressor (compressor 21) flows in a defrosting operation of the showcase indoor unit (fig 14 shows a heating operation of the second indoor unit 40n);
a second low pressure flow path (first branch pipe of second unit 3an) which is connected in parallel with the second high pressure flow path (second branch pipe of second unit 3bn), and through which the refrigerant discharged from the showcase indoor unit flows in a refrigeration operation of the showcase indoor unit (fig 13 shows a cooling operation of the second indoor unit 40n); and
the combination unit (refrigerant channel switching unit 30) comprises a converging flow path (second low pressure gas supply pipe branch 11n) which is extended from the first low pressure flow path (first branch pipe of first unit 3aa) and the second low pressure flow path (first branch pipe of second unit 3an) respectively, and converged with each other to be connected to the outdoor unit gas pipe (3aa and 3an converge to form low pressure gas supply pipe 11).
The prior art does not, alone or in combination, teach a first connection flow path connecting the first low pressure flow path and the second pipe,
a second connection flow path connecting the second low pressure flow path and the second pipe, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20180084925-A1	Raiaqopalan; Anand G. discloses a refrigerated merchandiser includes a case having a product display area and a heat exchanger including a coil. 
US-20170292770-A1	Fowler; Tobey D. discloses a refrigerated case including a reversing defrost. 
US-20170135499-A1	HEINZLE; Gerson discloses a refrigerated case and associated cooling system with defrost.
US-20170135500-A1	EVERS; Karel Comelis Martinus discloses a cooled case with multiple heat exchangers creating multiple temperature zones and defrost.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763